Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 5-7, filed 7/12/2022, with respect to the rejection(s) of claims 1, 2 and 5 under 35 U.S.C § 102 as being anticipated by Fuji (US 20060114008 Al) and Claims 3, 4, and 6-11 under 35 U.S.C § 103 as being unpatentable over Fuji, US 20060114008 A1 in view of Hasegawa et al. (US 20070159194 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5-6, regarding the rejection of claim 1 under 35 U.S.C § 102 as being anticipated by Fuji (US 20060114008 Al) and independent claims 7 under 35 U.S.C. § 103 as being unpatentable over Fuji, (US 20060114008 A1) in view of Hasegawa et al.(US 20070159194 Al), that, “Fuji fails to disclose or suggest a probe having a stepped structure that accommodates a processing step of shortening the tip-end length of the probe for confirmation (“tip-end processing”), which is executed to cut or bend the tip ends of the probe for confirmation, such that the tip end of the probe for confirmation does not contact the semiconductor substrate during the measurement of the inspection object.

Furthermore, Fuji fails to disclose or suggest that a measuring probe has a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle. The probe for confirmation having the stepped structure can be easily cut off or bent at the part provided with the stepped structure (Remarks-Page 5)………
Hasegawa neither explicitly discloses nor suggests a tip-end processing step to cut or bend the tip end of the probe for confirmation so that the tip end of the probe for confirmation does not contact the semiconductor substrate during the measurement of the inspection object. Therefore, the proposed combination of Fuji and Hasegawa neither teaches nor suggests each and every limitation of independent claims 1 and 7.
For the reasons given above, independent claims 1 and 7, and all claims that depend from the independent claims, are patentably distinguishable over Fuji and Hasegawa. Accordingly, Applicant requests the withdrawal of the § 103 rejection of claims 4 and 6-10 (Remarks-Page 6)”.

Examiner Response:
Applicant’s arguments, see page 5-6, filed 7/12/2022, with respect to the rejection(s) of independent claim(s) 1 and 7 have been fully considered and is persuasive. Fujii does not disclose the amended limitation and the portion of the amended limitation which was previously recited in claim 11 was rejected over Hasegawa in the Non-Final Office Action mailed on 4/14/2022. Therefore, Fujii does not disclose the amended limitation and the argument regarding reference Fujii is therefore persuasive. Applicant’s argument that “Hasegawa neither explicitly discloses nor suggests that the tip end of the probe for confirmation does not contact the semiconductor substrate during the measurement of the inspection object. Therefore, the proposed combination of Fuji and Hasegawa neither teaches nor suggests each and every limitation of independent claims 1 and 7” is persuasive because applicant has amended the claims and added the limitation that “the tip end of the probe for confirmation does not contact the semiconductor substrate during the measurement of the inspection object” which was not previously rejected or discloses by Hasegawa. Again applicant has amended the claims and added the limitation “a circumferential surface is recessed toward a middle ……..” which was not previously rejected under any references. Therefore, the rejection has been withdrawn, as applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in independent claims 1 and 7, “wherein the probe for confirmation has a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle, and the probe for confirmation is cut off or bent at a part provided with the stepped structure so that the tip end of the probe for confirmation does not contact the inspection object during a measurement of the inspection object.” Therefore, in view of applicant’s claim amendment, Yonezawa is added in combination with Fujii to meet at least the amended limitation in claim 1 and in combination with Fujii and Hasegawa to meet at least the amended limitation in claim 7 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20060114008 A1) in view of Yonezawa (US 20100277193 A1) and claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘008 A1 in view of Yonezawa ‘193 A1 and further in view of Hasegawa et al. (US 20070159194 A1) as set forth below. Applicant’s argument is now moot in view of the newly applied combination of references. See the rejection set forth below.
For expedite prosecution, Applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in the US Patent Application Publication Number US 20060114008 A1 in view of Yonezawa in the US Patent Application Publication Number US 20100277193 A1.


Regarding claim 1, Fujii teaches an electrical connecting device [1] (a probe card which is made to contact a terminal of a semiconductor element formed in a semiconductor wafer so as to perform an electrical test on the semiconductor element; Paragraph [0002] Line 1-4; In FIG. 3, the reference numeral 1 denotes a test apparatus; Paragraph [0019] Line 1) comprising:
a probe head [11] (In FIG. 1 and FIG. 2 and 3, the reference numeral 12 denotes the base plate of the probe card 11, which is formed in a substantially rectangular shape and aligned with and secured to the probe card attachment plate 8; Paragraph [0030] Line 1-4; Probe card is described as the head of the tester);
a probe [13] for measurement (measuring probe 13 as the probe for measurement) held by the probe head [11] in a state in which a tip end [15] (The reference numeral 15 denotes needle-shaped members (projections), which are formed to be disposed on the opposite side end of the measuring probe 13 from the base plate 12; Paragraph [0032] Line 1-4) is exposed from the probe head [11] (Figure 1 shows that the tip end is exposed from the probe head [11]) and used for a measurement of an inspection object [3] (semiconductor element 3 as the inspection object) (The reference numeral 13 denotes measuring probes that are cylindrical members formed of conductive material such as metal. The measuring probes 13 are divided into probe groups 14 (i.e., a plurality of measuring probes 13 enclosed by a chain double-dashed line in FIG. 2), each of which corresponds to a plurality of the solder balls 4 on a single semiconductor element 3 to be tested. The measuring probes 13 are secured to the base plate 12 so as to be connected to the predetermined wirings when the base plate 12 is attached to the probe card attachment plate 8; Paragraph [0031] Line 1-15); and
a probe [16] (dummy probe 16 as the probe for confirmation) for confirmation held by the probe head [11] (The dummy probes 16 are installed outside a probe installation area 17 (area enclosed by a dashed line in FIG. 2). The probe installation area 17 is disposed in a substantially central area of the base plate 12, and the probe groups 14 are installed therein. The end face of the opposite side end of the dummy probe 16, from the base plate 12, is formed flat so that it can function as a reference plane 18 for setting the distance reference value at the start of testing; paragraph [0033] Line 7-14) in a state in which a tip end is exposed from the probe head [11] (Figure 1 shows that the tip end is exposed from the probe head [11]) and having a shorter tip-end length than the probe for measurement (The length of the dummy probes 16 is set to be shorter than that of the measuring probes 13. Specifically, the length is set such that the dummy probes 16 do not contact the semiconductor wafer 2 when the measuring probes 13 contact the solder balls 4 formed on the semiconductor wafer 2 during testing; Paragraph [0034] Line 1-6; the measuring probes 13 are set to a length of about 0.75 mm, and the dummy probes 16 are set to a length of about 0.3 mm; Paragraph [0035] Line 1-3), the tip- end length being an exposed length from the probe head [11] to the tip end (Figure 1 shows that the tip- end length being an exposed length from the probe head to the tip end); the tip end of the probe for confirmation does not contact the inspection object during a measurement of the inspection object (The length of the dummy probes 16 is set to be shorter than that of the measuring probes 13. Specifically, the length is set such that the dummy probes 16 do not contact the semiconductor wafer 2 when the measuring probes 13 contact the solder balls 4 formed on the semiconductor wafer 2 during testing; Paragraph [0034] Line 1-6; the measuring probes 13 are set to a length of about 0.75 mm, and the dummy probes 16 are set to a length of about 0.3 mm; Paragraph [0035] Line 1-3).
Fujii fails to teach that wherein the probe for confirmation has a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle, and the probe for confirmation is cut off or bent at a part provided with the stepped structure so that the tip end of the probe for confirmation does not contact the inspection object during a measurement of the inspection object.
Yonezawa teaches a probe for inspecting electrical characteristics of an object to be inspected (Paragraph [0001] Line 1-2), wherein 
the probe for confirmation (The probe card 2 in Figure 1-3 includes a plurality of probes 10 contacting electrodes of the wafer W are held; Paragraph [0025] Line 1-3; Modified Figure 3 of Yonezawa below), has a stepped structure [23] (A contact 23 extending downward in a direction perpendicular to the beam portion 22 is formed at a free end of the beam portion 22; Paragraph [0026] Line 12-14) in which a diameter changes at a part exposed from the probe head [2] (Figure 3 below shows a stepped structure [23] in which a diameter changes [24, 25] at a part [23] exposed from the probe head [2]) and a circumferential surface is recessed [24, 25] toward a middle (Figure 3 below shows a circumferential surface is recessed [24, 25] toward a middle), and the probe for confirmation [10] is cut off or bent [22 bents to 23]) at a part provided with the stepped structure [23] (Figure 3: Modified Figure 3 of Yonezawa shows the probe for confirmation is cut off or bent at a part provided with the stepped structure) (Outer cut portions 24 are vertically formed, for example, at 2 places, on a free end side (a positive direction of the X-axis of FIG. 2 (hereinafter, referred to as an outer side)) of the beam portion 22 in a side portion of the contact 23. Also, an inner cut portion 25 is formed, for example, at 1 place, on a fixed end side (a negative direction of the X-axis of FIG. 2 (hereinafter, referred to as an inner side)) of the beam portion 22 in a side portion of the contact 23. The inner cut portion 25 is formed between the two outer cut portions 24. That is, the outer cut portions 24 and the inner cut portion 25 are alternately formed in a vertical direction. Each of the outer cut portion 24 and the inner cut portion 25 extends in a horizontal direction up to over the front end portion 26 of the contact 23, so that the contact 23 is not compressed in the vertical direction due to the outer cut portions 24 and the inner cut portion 25; Paragraph [0027] Line 1-16) so that the tip end [26] of the probe for confirmation [10] does not contact the inspection object [W] during a measurement of the inspection object [W] (Figure 3: Modified Figure 3 of Yonezawa below shows that the tip end [26] of the probe for confirmation [10] does not contact the inspection object [W] during a measurement of the inspection object [W] and it touches the electrode pad P). The purpose of doing so is to provide a suitable contact pressure at which the contact and the object to be inspected contact each other is set, and thus the contact may bend at the position of the cut portion, to reduce the rigidity of the contact, to bend the contact easily, to stop the movement of the contact due to overdrive due to friction, to suppress damage to the object to be inspected and to reduce the frequency of cleaning the contact thereby improving the durability of the probe.(Paragraph [0010]).


    PNG
    media_image1.png
    818
    882
    media_image1.png
    Greyscale

Figure 3: Modified Figure 3 of Yonezawa
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii in view of Yonezawa, because Yonezawa teaches to include a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle of the probe for confirmation provides a suitable contact pressure at which the contact and the object to be inspected contact each other is set, and thus the contact may bend at the position of the cut portion, reduces the rigidity of the contact, bends the contact easily, stops the movement of the contact due to overdrive due to friction, suppresses damage to the object to be inspected and reduces the frequency of cleaning the contact thereby improving the durability of the probe.(Paragraph [0010]).


Regarding claim 2, Fujii teaches an electrical connecting device, wherein 
a difference in the tip-end length between the probe for measurement [13] and the probe for confirmation [16] is set depending on a pressure at which the probe for measurement [13] is brought into contact with the inspection object [3] (In this case, since it is facilitated to set an adequate amount of overdriving in a similar manner as the above case, the tip of the measuring probe can press the terminal with an adequate contact pressure corresponding to an amount of overdriving .delta., wherein the adequate contact pressure is produced by: elastic force of a measuring probe (for example, elastic force produced by bending of a measuring probe installed at an angle; or elastic force of a spring element provided in a measuring probe or a probe card attachment plate. As a result, the contact resistances are reduced so that an electrical test can be performed correctly; Paragraph [0057] Line 4-11).


Regarding claim 5, Fujii teaches an electrical connecting device according to claim 1, wherein 
the probe head [11] holds the probe [16] for confirmation on an outside of a region in which the probe head [11] holds the probe for measurement [13] in a plan view (Further, the dummy probes 16 are installed outside the four corners of the probe installation area 17, one for each corner, so that four dummy probes 16 are installed in total; Paragraph [0035] Line 3-6; Figure 2 shows the probe head holds the probe for confirmation on an outside of a region in which the probe head holds the probe for measurement in a plan view).


Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘008 A1 in view of Yonezawa ‘193 A1, as applied to claim 1 above, and further in view of Hasegawa et al. (Hereinafter “Hasegawa”) in the US patent Application Publication Number US 20070159194 A1.


Regarding claim 4, the combination of Fujii and Yonezawa fails to teach an electrical connecting device, further comprising a plurality of probes for confirmation having different tip-end lengths.
Hasegawa teaches a probing device for testing a flat plate-like apparatus under test such as a semiconductor integrated circuit (IC) (Paragraph [0001] Line -3), further comprising 
a plurality of probes [P4, P5 and P6] for confirmation having different tip-end lengths (At least three probes of the same tip height position are selected as second reference probes P4, P5 and P6 (see FIG. 9) for determining a tip height reference position, and the tip height position of the selected second reference probes P4, P5 and P6 as the tip height reference position (step 101 in FIG. 10); Paragraph [0099] Line 1-6; From the foregoing tip height reference position, an imaginary plane formed by the tips 44a of the second reference probes P4, Pt and P6 can be obtained as a reference probe plane; Paragraph [0100] Line 1-3). The purpose of doing so is to conduct correction of the tip heights (height correction) and to adjust the parallelism (correction of parallelism).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii and Yonezawa in view of Hasegawa, because Hasegawa teaches to include plurality of probe for confirmation having different tip-end conducts correction of the tip heights (height correction) and adjusts the parallelism (correction of parallelism) (Paragraph [0141]).


Regarding claim 6, the combination of Fujii and Yonezawa fails to teach an electrical connecting device, wherein the probe for measurement and the probe for confirmation are present and mixed together in a region in which the probe head holds the probe for measurement.
Hasegawa teaches a probing device for testing a flat plate-like apparatus under test such as a semiconductor integrated circuit (IC) (Paragraph [0001] Line -3), wherein 
the probe for measurement and the probe for confirmation are present and mixed together in a region in which the probe head holds the probe for measurement (2. Secondly, at least three probes located at the set positions 16a are selected as first reference probes P1, P2 and P3 (see FIG. 5) for determining the two-dimensional tip positions, and the two-dimensional tip positions of those selected first reference probes P1, P2 and P3 are determined as two-dimensional reference tip positions (step 101 in FIG. 10); Paragraph [0098] Line 1-6; 3. Thirdly, at least three probes of the same tip height position are selected as second reference probes P4, P5 and P6 (see FIG. 9) for determining a tip height reference position, and the tip height position of the selected second reference probes P4, P5 and P6 as the tip height reference position (step 101 in FIG. 10); Paragraph [0099] Line 1-6; Figure 9 shows that the probe for measurement and the probe for confirmation are present and mixed together in a region in which the probe head holds the probe for measurement). The purpose of doing so is to conduct correction of the tip heights (height correction) and to adjust the parallelism (correction of parallelism).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii and Yonezawa in view of Hasegawa, because Hasegawa teaches to include the probe for measurement and the probe for confirmation are present and mixed together in a region conducts correction of the tip heights (height correction) and adjusts the parallelism (correction of parallelism) (Paragraph [0141]).


Regarding claim 7, Fujii teaches an electrical connecting device [1] (a probe card which is made to contact a terminal of a semiconductor element formed in a semiconductor wafer so as to perform an electrical test on the semiconductor element; Paragraph [0002] Line 1-4; In FIG. 3, the reference numeral 1 denotes a test apparatus; Paragraph [0019] Line 1) comprising:
preparing a probe head [11] (In FIG. 1 and FIG. 2 and 3, the reference numeral 12 denotes the base plate of the probe card 11, which is formed in a substantially rectangular shape and aligned with and secured to the probe card attachment plate 8; Paragraph [0030] Line 1-4; Probe card is described as the head of the tester) configured to hold a probe for measurement [13] (measuring probe 13 as the probe for measurement) and a probe [16] (dummy probe 16 as the probe for confirmation) for confirmation in a state in which tip ends of the probe for measurement and the probe for confirmation are exposed therefrom (Figure 1 shows that the tip end is exposed from the probe head [11]) ((The reference numeral 15 denotes needle-shaped members (projections), which are formed to be disposed on the opposite side end of the measuring probe 13 from the base plate 12; Paragraph [0032] Line 1-4; The dummy probes 16 are installed outside a probe installation area 17 (area enclosed by a dashed line in FIG. 2). The probe installation area 17 is disposed in a substantially central area of the base plate 12, and the probe groups 14 are installed therein. The end face of the opposite side end of the dummy probe 16, from the base plate 12, is formed flat so that it can function as a reference plane 18 for setting the distance reference value at the start of testing; paragraph [0033] Line 7-14),
the probe for confirmation having a shorter tip-end length which is an exposed length from the probe head [11] to the tip end than the probe for measurement (The length of the dummy probes 16 is set to be shorter than that of the measuring probes 13. Specifically, the length is set such that the dummy probes 16 do not contact the semiconductor wafer 2 when the measuring probes 13 contact the solder balls 4 formed on the semiconductor wafer 2 during testing; Paragraph [0034] Line 1-6; the measuring probes 13 are set to a length of about 0.75 mm, and the dummy probes 16 are set to a length of about 0.3 mm; Paragraph [0035] Line 1-3) (Figure 1 shows that the tip- end length being an exposed length from the probe head to the tip end);  the tip end of the probe for confirmation does not contact the inspection object during a measurement of the inspection object (The length of the dummy probes 16 is set to be shorter than that of the measuring probes 13. Specifically, the length is set such that the dummy probes 16 do not contact the semiconductor wafer 2 when the measuring probes 13 contact the solder balls 4 formed on the semiconductor wafer 2 during testing; Paragraph [0034] Line 1-6; the measuring probes 13 are set to a length of about 0.75 mm, and the dummy probes 16 are set to a length of about 0.3 mm; Paragraph [0035] Line 1-3).
Fujii fails to teach that wherein the probe for confirmation has a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle, and the probe for confirmation is cut off or bent at a part provided with the stepped structure so that the tip end of the probe for confirmation does not contact the inspection object during a measurement of the inspection object.
Yonezawa teaches a probe for inspecting electrical characteristics of an object to be inspected (Paragraph [0001] Line 1-2), wherein 
the probe for confirmation (The probe card 2 in Figure 1-3 includes a plurality of probes 10 contacting electrodes of the wafer W are held; Paragraph [0025] Line 1-3; Modified Figure 3 of Yonezawa above), has a stepped structure [23] (A contact 23 extending downward in a direction perpendicular to the beam portion 22 is formed at a free end of the beam portion 22; Paragraph [0026] Line 12-14) in which a diameter changes at a part exposed from the probe head [2] (Figure 3 below shows a stepped structure [23] in which a diameter changes [24, 25] at a part [23] exposed from the probe head [2]) and a circumferential surface is recessed [24, 25] toward a middle (Figure 3 below shows a circumferential surface is recessed [24, 25] toward a middle), and the probe for confirmation [10] is cut off or bent [22 bents to 23]) at a part provided with the stepped structure [23] (Figure 3: Modified Figure 3 of Yonezawa above shows the probe for confirmation is cut off or bent at a part provided with the stepped structure) (Outer cut portions 24 are vertically formed, for example, at 2 places, on a free end side (a positive direction of the X-axis of FIG. 2 (hereinafter, referred to as an outer side)) of the beam portion 22 in a side portion of the contact 23. Also, an inner cut portion 25 is formed, for example, at 1 place, on a fixed end side (a negative direction of the X-axis of FIG. 2 (hereinafter, referred to as an inner side)) of the beam portion 22 in a side portion of the contact 23. The inner cut portion 25 is formed between the two outer cut portions 24. That is, the outer cut portions 24 and the inner cut portion 25 are alternately formed in a vertical direction. Each of the outer cut portion 24 and the inner cut portion 25 extends in a horizontal direction up to over the front end portion 26 of the contact 23, so that the contact 23 is not compressed in the vertical direction due to the outer cut portions 24 and the inner cut portion 25; Paragraph [0027] Line 1-16) so that the tip end [26] of the probe for confirmation [10] does not contact the inspection object [W] during a measurement of the inspection object [W] (Figure 3: Modified Figure 3 of Yonezawa above shows that the tip end [26] of the probe for confirmation [10] does not contact the inspection object [W] during a measurement of the inspection object [W] and it touches the electrode pad P). The purpose of doing so is to provide a suitable contact pressure at which the contact and the object to be inspected contact each other is set, and thus the contact may bend at the position of the cut portion, to reduce the rigidity of the contact, to bend the contact easily, to stop the movement of the contact due to overdrive due to friction, to suppress damage to the object to be inspected and to reduce the frequency of cleaning the contact thereby improving the durability of the probe.(Paragraph [0010]).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii in view of Yonezawa, because Yonezawa teaches to include a stepped structure in which a diameter changes at a part exposed from the probe head and a circumferential surface is recessed toward a middle of the probe for confirmation provides a suitable contact pressure at which the contact and the object to be inspected contact each other is set, and thus the contact may bend at the position of the cut portion, reduces the rigidity of the contact, bends the contact easily, stops the movement of the contact due to overdrive due to friction, suppresses damage to the object to be inspected and reduces the frequency of cleaning the contact thereby improving the durability of the probe.(Paragraph [0010]).
The combination of Fujii and Yonezawa fails to teach decreasing a gap between the probe head and a substrate for inspection to bring the tip end of the probe for confirmation into contact with the substrate for inspection; and storing an overdrive amount acting on the probe for measurement in a state in which the tip end of the probe for confirmation is brought into contact with the substrate for inspection.
Hasegawa teaches a probing device for testing a flat plate-like apparatus under test such as a semiconductor integrated circuit (IC) (Paragraph [0001] Line -3), wherein 
decreasing a gap between the probe head and a substrate for inspection to bring the tip end of the probe for confirmation into contact with the substrate for inspection (In the probe card 30, as shown in FIGS. 4A and B, when a predetermined amount of an overdrive OD in the Z direction acts on the probes 44 with the tip 44a of each probe 44 brought into contact with a set position 16a of the corresponding electrode 16, the tips 44a are produced so as to slide by a predetermined amount relative to the electrodes 16 within the X and Y planes; Paragraph [0076] Line 1-7; gap between the probe head and the DUT for inspection is decreased when there is contact with the DUT and the tip end); and 
storing an overdrive amount acting on the probe for measurement in a state in which the tip end of the probe for confirmation is brought into contact with the substrate for inspection ([0100] From the foregoing tip height reference position, an imaginary plane formed by the tips 44a of the second reference probes P4, P5 and P6 can be obtained as a reference probe plane; [0101] 4. Fourthly, an optimum overdrive amount (allowable range) for the probe card 30 is selected, and the selected overdrive amount is determined as the optimum overdrive amount (OD amount) (step 101 in FIG. 10). The purpose of doing so is to adjust the probing apparatus such that the positions of the tips relative to the corresponding electrodes fall within the allowable range in that state to measure the height coordinates (height positions of the tips) and contact resistances.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii and Yonezawa in view of Hasegawa, because Hasegawa teaches to store an overdrive amount acting on the probe for measurement adjusts the probing apparatus such that the positions of the tips relative to the corresponding electrodes fall within the allowable range in that state (Paragraph [0080]) and measures the height coordinates (height positions of the tips) and contact resistances (Paragraph [0097]).


Regarding claim 8, Fujii teaches an inspection method, wherein 
a difference in the tip-end length between the probe for measurement [13] and the probe for confirmation [16] is set depending on a pressure at which the probe for measurement [13] is brought into contact with the inspection object [3] (In this case, since it is facilitated to set an adequate amount of overdriving in a similar manner as the above case, the tip of the measuring probe can press the terminal with an adequate contact pressure corresponding to an amount of overdriving .delta., wherein the adequate contact pressure is produced by: elastic force of a measuring probe (for example, elastic force produced by bending of a measuring probe installed at an angle; or elastic force of a spring element provided in a measuring probe or a probe card attachment plate. As a result, the contact resistances are reduced so that an electrical test can be performed correctly; Paragraph [0057] Line 4-11).


Regarding claim 9, the combination of Fujii and Yonezawa fails to teach an electrical connecting device, wherein an electrical connection between the probe for confirmation and the substrate for inspection is detected so as to detect the contact between the probe for confirmation and the substrate for inspection.
Hasegawa teaches a probing device for testing a flat plate-like apparatus under test such as a semiconductor integrated circuit (IC) (Paragraph [0001] Line -3), wherein 
an electrical connection between the probe for confirmation and the substrate [3] for inspection is detected so as to detect the contact between the probe for confirmation and the substrate for inspection (In the probe card 30, as shown in FIGS. 4A and B, when a predetermined amount of an overdrive OD in the Z direction acts on the probes 44 with the tip 44a of each probe 44 brought into contact with a set position 16a of the corresponding electrode 16, the tips 44a are produced so as to slide by a predetermined amount relative to the electrodes 16 within the X and Y planes; Paragraph [0076] Line 1-7; This is because the tips of all the probes are positioned within the allowable range 64 relative to the corresponding electrodes 16 by the adjustment of the tip positions and because the set positions 16a of the electrodes 16 to which the tips 44a correspond (see FIG. 6) or the probes located substantially at the set positions 16a are determined to be the reference probes P1, P2 and P3; Paragraph [0136] Line 1-6). The purpose of doing so is to conduct correction of the tip heights (height correction) and to adjust the parallelism (correction of parallelism).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii and Yonezawa in view of Hasegawa, because Hasegawa teaches to include electrical connection between the probe for confirmation and the substrate for inspection conducts correction of the tip heights (height correction) and adjusts the parallelism (correction of parallelism) (Paragraph [0141]).

Regarding claim 10, the combination of Fujii and Yonezawa fails to teach an inspection method, further comprising executing a tip- end processing of shortening the tip-end length of the probe for confirmation after bringing the probe for confirmation into contact with the substrate for inspection. 
Hasegawa teaches a probing device for testing a flat plate-like apparatus under test such as a semiconductor integrated circuit (IC) (Paragraph [0001] Line -3), further comprising
 executing a tip- end processing of shortening the tip-end length of the probe for confirmation after bringing the probe for confirmation into contact with the substrate for inspection (In the probe card 30, as shown in FIGS. 4A and B, when a predetermined amount of an overdrive OD in the Z direction acts on the probes 44 with the tip 44a of each probe 44 brought into contact with a set position 16a of the corresponding electrode 16, the tips 44a are produced so as to slide by a predetermined amount relative to the electrodes 16 within the X and Y planes; Paragraph [0076] Line 1-7). The purpose of doing so is to conduct correction of the tip heights (height correction) and to adjust the parallelism (correction of parallelism).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Fujii and Yonezawa in view of Hasegawa, because Hasegawa teaches to execute a tip- end processing of shortening the tip-end length of the probe for confirmation conducts correction of the tip heights (height correction) and adjusts the parallelism (correction of parallelism) (Paragraph [0141]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866